Affirmed in part; Reversed in part and Opinion Filed May 4, 2021




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00937-CV

        RETAIL SERVICES WIS CORPORATION D/B/A PRODUCT
          CONNECTIONS, NATHAN STOUT, AMANDA VILLA,
                AND KATHERINE PALMER, Appellants
                              V.
                    CROSSMARK, INC., Appellee

                  On Appeal from the 429th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 429-05122-2020

                          MEMORANDUM OPINION
                    Before Justices Schenck, Reichek, and Carlyle
                             Opinion by Justice Carlyle

      Appellee Crossmark, Inc. filed this lawsuit after appellants Nathan Stout,

Amanda Villa, and Katherine Palmer left its employ and went to work for appellant

Retail Services WIS Corp. d/b/a Product Connections. In this accelerated

interlocutory appeal, appellants challenge the trial court’s order granting a temporary

injunction requested by Crossmark. See TEX. CIV. PRAC. & REM. CODE

§ 51.014(a)(4).
      Appellants contend the trial court abused its discretion when it signed the

temporary injunction order because (1) the order is overbroad and vague in violation

of Texas Rule of Civil Procedure 683, (2) Crossmark failed to satisfy the

requirements for injunctive relief, and (3) the portion of the temporary injunction

order granting Crossmark access to appellants’ electronic devices does not comply

with Texas law. We reverse the temporary injunction order in part and remand in this

memorandum opinion. See TEX. R. APP. P. 47.4.

                                   Background

      Crossmark and Product Connections are competitors in the business of

providing large retailers with “in-store consumer experience” services, including

“public in-store demonstrations for consumers to directly interact with brand

spokespersons and sample a range of products.” Product Connections CEO Jim Rose

is a former Crossmark executive.

      Crossmark filed this lawsuit on October 6, 2020, against appellants, Mr. Rose,

and two other former Crossmark employees, John Jason Gramling and Casey King.

The causes of action asserted were (1) “breach of contract/breach of non-disclosure

(actual and probable),” “breach of contract–non-solicitation,” and breach of

fiduciary duty against the former employee defendants; (2) “breach of contract–non-

compete” against Mr. Gramling, Mr. Stout, and Ms. Villa; (3) “violations of the

Texas Uniform Trade Secrets Act (actual and probable)” and conspiracy against all

defendants; (4) conversion against Product Connections; and (5) “tortious

                                        –2–
interference with contract” against Product Connections and Mr. Rose. Specifically,

Crossmark complained of improper solicitation of its employees and clients and

improper      use   of   confidential   information   pertaining   to   its   “digital

transformation/virtual engagement” product and strategy and its “playbook” that

“has taken decades to develop” and “includes a wealth of confidential information

such as best practices, protocols, operating procedures, manuals, training guides, and

other documents.”

      Crossmark’s petition also sought several types of injunctive relief, including

a temporary injunction that would not only enjoin certain acts but also require the

defendants to produce company and personal digital storage devices for forensic

review by Crossmark’s expert.

      The attachments to Crossmark’s petition included, among other things,

(1) contracts executed by Mr. Stout and Ms. Villa containing confidentiality, non-

compete, and non-solicitation provisions, and (2) a contract purportedly executed

electronically by Ms. Palmer containing confidentiality and non-solicitation

provisions. The non-compete provisions in those contracts applied for six months

after termination of employment and the non-solicitation provisions applied for one

year after employment terminated. There was no time limit on the confidentiality

provisions.

      At the October 20, 2020 hearing on Crossmark’s application for a temporary

injunction, Crossmark presented evidence from four witnesses: Crossmark’s

                                          –3–
retained forensic expert, David Cowen; Crossmark executive vice president Bryan

Lynch; and Crossmark employees Cody Long and Becca Williams. Product

Connections called a single witness, Ms. King. The evidence also included the

employment contracts described above.

      Mr. Cowen testified he is a managing director in cyber services at KPMG.

Crossmark retained him to conduct a forensic examination of a Crossmark

“Windows 10” laptop computer provided to Ms. King during her Crossmark

employment and “an external storage device otherwise known as a thumb drive” that

was “returned by Miss King upon request by Crossmark” after her termination date.

His examination showed that on June 12, 2020, Ms. King downloaded “a file that

appears to be the offer that she got from Product Connections” and “emptied her

recycle bin” by deleting more than 1,800 files placed in the bin during the previous

two years. On June 18, 2020, the thumb drive was plugged into Ms. King’s

Crossmark laptop and thirteen files were copied from the laptop onto the thumb

drive. A list of those files compiled by Mr. Cowen was admitted into evidence. Mr.

Cowen testified that subsequently, on June 30, 2020, and July 27, 2020, the thumb

drive was plugged into a “Mac computer, which is not her Crossmark computer” and

those files were “accessed.” On June 19, 2020, there was a Google search on Ms.

King’s Crossmark laptop for “how to delete Google Chrome cache,” and 57,000

Chrome cache entries were deleted. Mr. Cowen stated it is his understanding that

Ms. King was still working for Crossmark on June 19, 2020.

                                        –4–
        Mr. Lynch testified Mr. Stout, Ms. Villa, and Ms. Palmer reported directly to

him while they were employed at Crossmark and Ms. King reported to him indirectly

through Ms. Palmer. All four employees worked on the “events team” for

Crossmark’s Client X,1 which Mr. Lynch oversaw. Mr. Lynch stated Crossmark’s

records show all four employees signed confidentiality agreements.

        According to Mr. Lynch, the events team utilized information that Crossmark

considers confidential, including multiple playbooks and digital transformation

strategies. One such strategy is a “digital demo” product Crossmark began working

on in December 2019 and launched in May 2020, which replaces the product

demonstration associate with “an interface where the [consumer] is allowed to,

through the—the use of QR code, gain incremental knowledge.” Mr. Lynch testified

Crossmark’s digital demo product currently in stores “is just the tip of the iceberg”

and “is a multigenerational strategy” that Crossmark is working to enhance in

various ways it considers confidential. Both Ms. Palmer and Ms. King worked on

the digital demo product and digital transformation strategy. Ms. Palmer had a

central role in putting together the Client X presentation for the digital demo product.

Mr. Lynch stated Crossmark took multiple steps to protect the digital transformation



    1
      Appellee’s appellate brief and substantial portions of this appeal’s record were filed under seal.
Additionally, following oral submission in this Court, the trial court signed two permanent sealing orders
covering specified portions of the record. Regarding the sealed materials, we make “every effort to preserve
the confidentiality of the information the parties have designated as confidential,” MasterGuard L.P. v. Eco
Techs. Int’l, LLC, 441 S.W.3d 367, 371 (Tex. App.—Dallas 2013, no pet.), consistent with our obligation
to hand down a public opinion explaining our decisions based on the record. See Kartsotis v. Bloch, 503
S.W.3d 506, 510 (Tex. App.—Dallas 2016, pet. denied).
                                                     –5–
strategy documents and information it considered confidential, including limiting

access to electronic information and requiring employees to sign confidentiality

agreements. He stated this information would give a competitor “insight into what

we’re working on” and an opportunity “to cut corners and create a shortcut to allow

them to be able to compete effectively and potentially even, you know, take it further

faster than we are.”

      Mr. Lynch stated those four employees left Crossmark at different times. Mr.

Stout and Ms. Villa left in August 2019. They resigned on the same day and both

told Mr. Lynch they were leaving for personal reasons. According to Mr. Lynch, Mr.

Stout denied any knowledge of Product Connections or WIS Corporation and denied

he was planning to work for either one. Neither Mr. Stout nor Ms. Villa mentioned

option-to-hire agreements they had negotiated with Product Connections. Ms.

Palmer resigned in January 2020 and told Mr. Lynch her new employer had asked

that she not publicize where she was going. Ms. King resigned in June 2020 and also

declined to share where she was going.

      Mr. Lynch stated he became “concerned” when, less than a week after

Crossmark launched its digital demo product in May 2020, he saw on social media

that Product Connections was launching an “eerily similar execution” that was “a

very strong replica of the work we had been working on.” He stated the social media

video he saw “mirrored almost identically what we had done” in the Client X digital

demo presentation. Both Ms. Villa and Ms. Palmer appeared in the social media

                                         –6–
video. Related social media posts mentioned that Product Connections’ technology

was “patent pending.” Mr. Lynch also (1) testified that the names of “a lot” of the

files on the list of “accessed” thumb drive files described above suggested they

“might relate to work that Miss King did at Crossmark” and (2) explained that his

basis for that reasoning was that multiple file names on the list contained terms

pertaining to Crossmark’s Client X services.

      Mr. Long testified that in June 2020, he was on furlough from Crossmark due

to the Covid-19 pandemic. Mr. Stout, a work acquaintance formerly at Crossmark,

sent him a LinkedIn message asking how he was doing. Mr. Stout’s LinkedIn

message asked Mr. Long to call him “to catch up” and stated, “I would suggest that

you don’t let people know I reached out to check up on you. Red flags or penalty

flags would come down everywhere.” When Mr. Long called him, Mr. Stout told

Mr. Long about a new position opening up at Product Connections that was similar

to Mr. Long’s current position at Crossmark. Mr. Stout told Mr. Long he had spoken

with customers and merchants in the industry, including specific Crossmark

customers, and Mr. Long “came highly recommended.” Mr. Stout asked him not to

tell people about their phone conversation and told him Mr. Gramling or Ms. Palmer

would “reach out” to him about the position.

      Ms. Williams testified that prior to Ms. Villa’s departure from Crossmark, Ms.

Villa was her supervisor and they were friends. Ms. Williams stated Ms. Villa told

her “confidential information that she said that she was not supposed to share.”

                                        –7–
Specifically, on one occasion during a Crossmark shopper event “there was a

meeting that was being held in Dallas.” Ms. Villa, Mr. Gramling, and Mr. Stout

“were telling people that the meeting was to go with the client to audit [stores],” but

Ms. Williams “later found out that they were actually going to meet with Jim Rose

while they were in Dallas.” Ms. Williams stated, “It was later on down the road that

I found out that the plan was to not continue employment with Crossmark long-term

but to continue to explore opportunities outside of Crossmark with Jason and Jim

Rose.”

      Ms. King testified that the only files she transferred from her Crossmark

computer to the thumb drive were personal files. She stated she did not take any

Crossmark data, did not give Product Connections any Crossmark confidential or

proprietary data, and did not intend to steal or misappropriate any Crossmark

confidential or trade secret data.

      The trial court signed an October 23, 2020 order granting Crossmark a

temporary injunction against Product Connections, Mr. Stout, Ms. Villa, and Ms.

Palmer. The temporary injunction states appellants are “enjoined” from:

      (a) offering for sale, marketing or selling any product or services
      derived in whole or in part from CROSSMARK trade secret or
      confidential information.

      (b) using, disclosing or transferring, or assisting or encouraging others
      to use, disclose or transfer, any trade secret, confidential, or proprietary
      information, knowledge, know-how, reverse know-how, documents,
      data, or other intellectual property of CROSSMARK, including, but not
      limited to, any trade secret or confidential information, knowledge,
      know-how, reverse know-how, documents, data or other intellectual
                                          –8–
property that any Former Employee received, maintained, developed or
had access to during or after the course of his or her employment at
CROSSMARK.

(c) interfering with any contracts or agreements CROSSMARK has
with any current or former employees, including, but not limited to,
knowingly hiring any CROSSMARK current or former employees to
cause them to breach any agreement with CROSSMARK or otherwise
encouraging such employees to breach any restrictive covenants owed
to CROSSMARK.

(d) (i) the Former Employees are prohibited from recruiting or
soliciting, or attempting to recruit or solicit, directly, indirectly or by
assisting or encouraging others, any persons formerly or currently
employed by or associated with CROSSMARK, or contacting or
communicating with or directing or assisting others in connecting or
communicating with, any such current or former employees for the
purpose of inducing such persons to terminate their employment with
CROSSMARK; and (ii) Product Connections will refrain from
recruiting or soliciting, or attempting to recruit or solicit, directly,
indirectly, or by assisting or encouraging others, any persons formerly
or currently employed by or associated with CROSSMARK, any such
current or former employees for the purpose of obtaining
CROSSMARK confidential and proprietary information or to induce
CROSSMARK’s clients and customers to divert, withdraw, curtail or
cancel any of their business with CROSSMARK; notwithstanding this
restriction, nothing prevents any CROSSMARK employees from
responding to a general solicitation not specifically targeted toward him
or her, or from initiating contact with Product Connections on their own
volition and initiative, and without any direct or indirect solicitation by
Product Connections.

(e) for a period of (6) months, Stout and Villa are prohibited from, on
behalf of a competitor, including Product Connections, (i) directly or
indirectly servicing, diverting, or taking away any Covered Clients and
Customers, (ii) directly or indirectly providing a service to Covered
Clients and Customers, or (iii) conducting any business on behalf of
Product Connections or any other business that offers events and retail
merchandising services that are substantially similar to the activities
Stout and Villa conducted on behalf of CROSSMARK.


                                   –9–
(f) interfering with any contracts or agreements CROSSMARK has
with [Client X and Client Y], or otherwise directly or indirectly, or by
assisting or encouraging others, taking any steps to cause any current
client or customer of CROSSMARK, including [Client X and Client
Y], to divert, withdraw, curtail or cancel any of their business with
CROSSMARK.

(g) the Former Employees are prohibited from soliciting or attempting
to solicit, directly or indirectly, or by assisting or encouraging others,
to call on or market services or products to CROSSMARK Covered
Customers and Clients.

(h) inducing or attempting to induce or soliciting or attempting to
solicit, in any manner, directly or indirectly, or by assisting or
encouraging others, or calling on, marketing products or services to, or
performing engagements for [Client X or Client Y]; notwithstanding
this prohibition, (i) Product Connections is not prohibited from
responding to an RFP from [Client X and Client Y] that either initiates
on its own volition, without direct or indirect solicitation by Product
Connections, or (ii) if CROSSMARK is terminated by [Client X or
Client Y] prior to the expiration of any current agreement’s term
without solicitation or interference by Product Connections, this
provision does not prohibit Product Connections from responding to a
request for proposal received from that client or customer.

(i) prohibiting and restraining Palmer from working for Product
Connections or any other competitor’s events and retail merchandising
business in a capacity that would likely result in the Former Employees’
use or disclosure of CROSSMARK trade secrets or confidential or
proprietary information, including specifically trade secret, confidential
and proprietary information relating to digital transformation, virtual
engagement, and digital demo services.

(j) prohibiting Product Connections from including in its virtual
engagement experience or digital demo product any features, benefits
and functionality that is or derives from CROSSMARK’s trade secret,
confidential or proprietary information, including any innovation that
Palmer learned of while employed by CROSSMARK.

(k) altering, deleting, removing or writing over in any respect any
documents, computer files (including, but not limited to, e-mails, hard
drives, thumb drives, disc drives, zip drives), data, drafts or other
                                  –10–
      materials obtained from or belonging to CROSSMARK or containing
      or referring to CROSSMARK’s trade secrets or confidential or
      proprietary information, including any such devices, servers or other
      storage means, to which CROSSMARK documents or confidential
      information have been copied.

      (l) altering, deleting, removing or writing over in any respect any
      documents, computer files (including, but not limited to, e-mails, hard
      drives, thumb drives, disc drives, zip drives), data, communications,
      drafts or other things relating in any way to (i) any business relationship
      between the Former Employees and existing or prospective customers
      or clients of CROSSMARK to whom the Former Employees provided
      or plan to provide products and/or services since leaving
      CROSSMARK, until such time as those materials may be turned over
      in discovery or until further order of the Court; (ii) the Former
      Employees’ actual or potential employment by Product Connections,
      including any contact of the Former Employees by anyone at Product
      Connections before they became employed by Product Connections;
      (iii) the Former Employees’ solicitation or recruitment of persons
      employed by CROSSMARK to join Product Connections until such
      time as those materials may be turned over in discovery or until further
      order of the Court; and (iv) the Former Employees’ direct or indirect
      attempts to solicit from or perform for any Covered Client or Customer
      any services which are similar to or the same as any services that
      CROSSMARK performs or solicits.

      Additionally, the temporary injunction contains a “Device Turnover Order”

(DTO) that states:

      The Court further ORDERS that, in light of Defendants’ conduct to
      date which reveals efforts of deception and concealment and actual
      misappropriation of CROSSMARK Confidential Information by at
      least one Former Employee, and in order to maintain the status quo,
      Defendants must immediately produce to CROSSMARK’s outside
      counsel for forensic inspection any company or personal laptops, hard
      drives, thumb drives (including all thumb drives used by any Former
      Employee while working for CROSSMARK) or other digital storage
      devices (1) used by the Former Employees in their work for Product
      Connections and which contain CROSSMARK information, (2) used
      by the Former Employees while working for CROSSMARK, and (3) in
      possession of Defendants on which may be maintained
                                         –11–
        CROSSMARK’s Confidential Information and Trade Secrets.
        CROSSMARK shall treat the production of these devices as
        “Attorneys’ Eyes Only,” as defined in the Proposed Protective Order
        filed conjunctively with this Petition, and shall only permit a forensic
        expert to review these devices after signing the protective order on an
        “Attorneys’ Eyes Only” basis.

        Appellants filed a November 5, 2020 “Emergency Motion to Clarify Device

Turnover Order.” They contended, among other things, that (1) “there exists a

dispute between the Parties as to whether the three prongs in the Device Turnover

Order are intended to be conjunctive or disjunctive”; (2) the phrase “may be

maintained” and the term “CROSSMARK information” are excessively broad; and

(3) the DTO is improper because “Crossmark made no showing that it is unable to

acquire appropriate discovery through reasonable means, or that Defendants would

not comply with such requests.”2 The trial court held a November 17, 2020 hearing

at which it orally “clarified” that the order requires appellants to turn over any

devices that meet any one of the three prongs and that the third prong’s phrase “may

be maintained” means “is maintained.” After this appeal was filed, this Court granted

appellants’ request to stay the DTO pending this appeal’s resolution.

                                                 Analysis




    2
       On that same date, appellants also filed a request for findings of fact and conclusions of law in which
they asked that the trial court (1) specify the causes of action as to which Crossmark “has shown itself
entitled to injunctive relief based on a probable right to relief” and (2) “issue findings of fact on the basis
of its ruling that Plaintiff has shown a “probable, irreparable, and imminent injury” in the event Defendants
are not prohibitively enjoined as set forth in the Order (items (a)–(l)), and mandatorily enjoined to
immediately produce their personal and work computers, hard drives, and other storage devices for forensic
examination, as ordered . . . .” The trial court did not file findings of fact or conclusions of law.
                                                    –12–
      The purpose of a temporary injunction is to preserve the status quo of the

subject matter of a suit pending a trial on the merits. Wimbrey v. WorldVentures

Mktg., LLC, No. 05-19-01520-CV, 2020 WL 7396007, at *2 (Tex. App.—Dallas

Dec. 17, 2020, no pet.) (mem. op.) (citing Butnaru v. Ford Motor Co., 84 S.W.3d

198, 204 (Tex. 2002)). The extraordinary equitable remedy of an injunction must be

carefully regulated and confined to proper cases. El Tacaso, Inc. v. Jireh Star, Inc.,

356 S.W.3d 740, 743 (Tex. App.—Dallas 2011, no pet.).

      There are two general types of temporary injunctions: prohibitive and

mandatory. Health Care Servs. Corp. v. E. Tex. Med. Ctr., 495 S.W.3d 333, 337 (Tex.

App.—Tyler 2016, no pet.). A prohibitive injunction forbids conduct, and a

mandatory injunction requires it. Id.

      To obtain a temporary injunction, the applicant must plead and prove three

elements: (1) a cause of action against the defendant; (2) a probable right to the relief

sought; and (3) a probable, imminent, and irreparable injury in the interim. Butnaru,

84 S.W.3d at 204. The probable right to relief element does not require the applicant

to show that it will prevail at trial, nor does it require the trial court to evaluate the

probability that the applicant will prevail at trial. Young Gi Kim v. Ick Soo Oh, No.

05-19-00947-CV, 2020 WL 2315854, at *2 (Tex. App.—Dallas May 11, 2020, no

pet.) (mem. op.). Rather, it requires the applicant to present enough evidence to raise

a bona fide issue as to its right to ultimate relief. Id. This requires the applicant to

produce some evidence supporting every element of at least one valid legal theory.

                                          –13–
Id.; see also Dallas Anesthesiology Assocs., P.A. v. Tex. Anesthesia Grp., P.A., 190

S.W.3d 891, 896–97 (Tex. App.—Dallas 2006, no pet.) (“To establish a probable

right to the relief sought, an applicant is required to allege a cause of action and offer

evidence that tends to support the right to recover on the merits.”). A party proves

irreparable injury for injunction purposes by proving damages would not adequately

compensate the injured party or cannot be measured by any certain proper pecuniary

standard. Young Gi Kim, 2020 WL 2315854, at *5. A preliminary mandatory

injunction is proper only if a mandatory order is necessary to prevent irreparable

injury or extreme hardship. Health Care Servs., 495 S.W.3d at 238 (citing Iranian

Muslim Org. v. City of San Antonio, 615 S.W.2d 202, 208 (Tex.1981)).

      Texas Rule of Civil Procedure 683 requires every order granting a temporary

injunction to state the reasons for its issuance, be specific in terms, and describe in

reasonable detail, and not by reference to the complaint or other document, the act

or acts sought to be restrained. TEX. R. CIV. P. 683. The purpose of the rule is to

ensure that parties are adequately informed of the acts they are enjoined from doing

and why they are enjoined from doing them. El Tacaso, 356 S.W.3d at 744. Thus,

the order must be specific and legally sufficient on its face and not merely

conclusory, and it must be definite, clear and precise as possible. See id. The trial

court must set out in the temporary injunction order the reasons the court deems it

proper to issue the injunction, including the reasons why the applicant will suffer

injury if the injunctive relief is not ordered. Id. (citing State v. Cook United, Inc., 464

                                           –14–
S.W.2d 105, 106 (Tex. 1971)); see Freedom LHV, LLC v. IFC White Rock, Inc., No.

05-15-01528-CV, 2016 WL 3548012, at *2 (Tex. App.—Dallas June 28, 2016, pet.

dism’d) (mem. op.) (“[C]onclusory recitals of the elements of a temporary injunction

without explanation, including about how [applicant] would suffer probable,

imminent, and irreparable harm absent injunctive relief, are insufficient.”). The

requirements of rule 683 are mandatory and must be strictly followed, even if a

sound reason for granting relief appears elsewhere in the record. El Tacaso, 356

S.W.3d at 745.

      The decision to grant or deny a temporary injunction lies in the sound

discretion of the trial court. E.g., Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993);

Health Care Servs., 495 S.W.3d at 338. A reviewing court should reverse an order

granting injunctive relief only if the trial court abused its discretion. Butnaru, 84

S.W.3d at 204; see also Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241 (Tex. 1985) (trial court abuses its discretion when it acts arbitrarily or without

reference to any guiding rules or principles). Our abuse-of-discretion review requires

that we “view the evidence in the light most favorable to the trial court’s order,

indulging every reasonable inference in its favor,” and defer to the trial court’s

resolution of conflicting evidence. Amend v. Watson, 333 S.W.3d 625, 627 (Tex.

App.—Dallas 2009, no pet.); see also McGuire-Sobrino v. TX Cannalliance LLC,

No. 05-19-01261-CV, 2020 WL 4581649, at *6 (Tex. App.—Dallas Aug. 10, 2020,



                                         –15–
no pet.) (mem. op.) (trial court has broad discretion in determining whether

pleadings and evidence support temporary injunction).

Challenge to temporary injunction elements

        We begin with appellants’ second issue, in which they contend the trial court

abused its discretion by granting injunctive relief because Crossmark did not satisfy

the second and third temporary injunction elements—a probable right to relief and a

probable, imminent, and irreparable injury in the interim.3

        Probable right to relief

        We disagree with appellants’ position that no probable right to relief was

shown. Crossmark asserted a TUTSA claim against all defendants. See TEX. CIV.

PRAC. & REM. CODE §§ 134A.001–.008. The elements of a TUTSA claim are:

(1) ownership of a trade secret; (2) misappropriation of the trade secret; and (3) an

injury, if the plaintiff is seeking damages. E.g., EJ Madison, LLC v. Pro-Tech Diesel,

Inc., 594 S.W.3d 632, 643–44 (Tex. App.—El Paso 2019, no pet.) (citing TEX. CIV.

PRAC. & REM. CODE §§ 134A.002(1), (3), (6), 134A.004(a)). TUTSA defines “trade

secret” as any type of information that the owner has taken reasonable measures to

keep secret and which derives economic value, potential or actual, from not being

generally known to others who can obtain economic value from the disclosure or



    3
      We address this issue first because its resolution would accord appellants the greatest relief in that
sustaining the argument would undermine the entire basis of Crossmark’s right to an injunction. See
Hernandez v. Combined Ins. Co. of Am., No. 02-20-00225-CV, 2021 WL 520456, at *1, 6 (Tex. App.—Fort
Worth Feb. 11, 2021, no pet.) (mem. op.).
                                                   –16–
use. TEX. CIV. PRAC. & REM. CODE § 134A.002(6). “Misappropriation” includes

“(A) acquisition of a trade secret of another by a person who knows or has reason to

know that the trade secret was acquired by improper means; or (B) disclosure or use

of a trade secret of another without express or implied consent by a person who:

(i) used improper means to acquire knowledge of the trade secret; [or] (ii) at the time

of disclosure or use, knew or had reason to know that the person’s knowledge of the

trade secret was: (a) derived from or through a person who used improper means to

acquire the trade secret; (b) acquired under circumstances giving rise to a duty to

maintain the secrecy of or limit the use of the trade secret; or (c) derived from or

through a person who owed a duty to the person seeking relief to maintain the

secrecy of or limit the use of the trade secret.” Id. § 134A.002(3). “Improper means”

includes “theft, bribery, misrepresentation, breach or inducement of a breach of a

duty to maintain secrecy, to limit use, or to prohibit discovery of a trade secret, or

espionage through electronic or other means.” Id. § 134A.002(2).

      Appellants contend (1) “Crossmark admits that the Digital Demo Product and

its components are readily observable and thus not ‘secret’”; (2) “Crossmark

presented no actual evidence that any Appellant acquired Crossmark’s alleged trade

secrets by improper means”; and (3) Crossmark cannot satisfy its burden “without

some evidence of use or injury.”

      As to the existence of a trade secret, Mr. Lynch testified (1) Crossmark

possesses information it considers confidential, including playbooks and digital

                                         –17–
transformation strategies, that would give a competitor “insight into what we’re

working on” and an opportunity “to cut corners and create a shortcut to allow them

to be able to compete effectively and potentially even, you know, take it further faster

than we are”; (2) Crossmark takes multiple steps to protect that information,

including limiting access and requiring employees to sign confidentiality

agreements; and (3) the digital demo display customers see in stores is “just the tip

of the iceberg” and does not constitute the entirety of Crossmark’s strategy.

      The evidence also showed (1) Mr. Stout, Ms. Villa, Ms. Palmer, and Ms. King

worked on the same Client X events team at Crossmark; (2) Mr. Stout and Ms. Villa

concealed their intentions to join Product Connections; (3) Ms. Palmer joined

Product Connections in February 2020, just as Mr. Stout’s and Ms. Villa’s non-

compete agreements were expiring; (4) a few months later, just as Crossmark was

launching its digital demo product for which it was planning additional

enhancements, Product Connections announced its “eerily similar execution” that

was “a very strong replica” of Crossmark’s and was described as “patent pending”;

(5) both Ms. Villa and Ms. Palmer appeared in Product Connections’ related social

media video, which “mirrored almost identically what [Crossmark] had done” in the

Client X digital demo presentation; (6) Ms. King left Crossmark for Product

Connections shortly thereafter with a thumb drive containing files downloaded from

her Crossmark computer with names pertaining to Crossmark client services; and

(7) those files were accessed on a different computer after she left Crossmark.

                                         –18–
      Though appellants argue “Crossmark’s allegations about King simply do not

support relief against Appellants,” her actions, along with the other evidence, support

an inference of appellants’ participation in concerted acts to improperly acquire and

use Crossmark’s trade secrets. On this record, we conclude the trial court did not

abuse its discretion by determining Crossmark presented enough evidence to raise a

bona fide issue as to its right to ultimate relief on its TUTSA claim. See Young Gi

Kim, 2020 WL 2315854, at *2; see also Hernandez v. Combined Ins. Co. of Am., No.

02-20-00225-CV, 2021 WL 520456, at *17–18 (Tex. App.—Fort Worth Feb. 11,

2021, no pet.) (mem. op.) (rejecting no-probable-right-to-relief attacks to temporary

injunction that were based on disagreement with trial court’s inferences regarding

obtaining and use of confidential information).

      Probable, imminent, and irreparable injury

      As to a probable, imminent, and irreparable injury in the interim, appellants

assert Crossmark “presented nothing more than speculation and conjecture regarding

Appellants’ actions and Crossmark’s feared injuries” and failed to show it could not

be adequately compensated in damages. We disagree.

      We have already addressed and rejected appellants’ challenge to the proof of

their actions in taking and using Crossmark’s confidential information regarding a

“multigenerational” digital demo product for which multiple enhancements are

planned. See Hernandez, 2021 WL 520456, at *18 (noting that same already-

challenged inferences supporting proof of alleged use of confidential information

                                         –19–
supported imminent injury element). Additionally, Mr. Lynch testified Crossmark’s

confidential digital transformation strategy information would give a competitor

“insight into what we’re working on” and an opportunity “to cut corners and create

a shortcut to allow them to be able to compete effectively and potentially even, you

know, take it further faster than we are.” Thus, the trial court did not abuse its

discretion by determining Crossmark satisfied its burden as to probable, imminent

harm. See IAC, Ltd. v. Bell Helicopter Textron, Inc., 160 S.W.3d 191, 200 (Tex.

App.—Fort Worth 2005, no pet.) (concluding imminent injury element was

established where evidence showed defendants had possession of plaintiff’s data

entitled to trade secret protection and were actively using that information to

compete with plaintiff).

      Further, the use of confidential information in cases such as this has been

described as “the epitome of irreparable injury.” Hernandez, 2021 WL 520456, at

*21 (citing Thomas v. A*Med Mgmt., Inc., No. 01-19-00564-CV, 2020 WL 5269412,

at *5 (Tex. App.—Houston [1st Dist.] Sept. 3, 2020, no pet.) (mem. op.) (listing

cases holding that damages for loss of customer goodwill and use of confidential

information by a former employee may be difficult to quantify and constitute an

irreparable injury)). Because the evidence showed a probable, imminent injury that

cannot be measured by any certain proper pecuniary standard, the irreparable injury

element was satisfied. See Frequent Flyer Depot, Inc. v. Am. Airlines, Inc., 281

S.W.3d 215, 228 (Tex. App.—Fort Worth 2009, pet. denied) (“[A]ssigning a dollar

                                        –20–
amount to such intangibles as a company’s loss of clientele, goodwill, marketing

techniques, and office stability, among others, is not easy.”)); Mabrey v. Sandstream,

Inc., 124 S.W.3d 302, 319 (Tex. App.—Fort Worth 2003, no pet.) (“Irreparable harm

may be established by evidence that disclosure of confidential information could

enable competitors to mimic the marketing plans and strategies of the applicant and

avoid the less successful strategies . . . .”); see also Sandberg v. STMicroelectronics,

Inc., 600 S.W.3d 511, 537 (Tex. App.—Dallas 2020, pet. filed) (“Because the

evidence showed Sandberg likely retained ST’s confidential information and had

used or disclosed it, the trial court could find that ST was facing imminent harm, had

suffered an irreparable injury, and had no adequate remedy at law.”).

Compliance with rule 683 requirements

      Next, we turn to appellants’ first issue, in which they contend the temporary

injunction should be “dissolved” because it does not comply with rule 683’s

requirements.

      Reasons why irreparable injury will result

      According to appellants, the temporary injunction fails to comply with rule

683 because it “does not state or explain the reasons why irreparable injury will

result absent an injunction.” See El Tacaso, 356 S.W.3d at 744. Appellants also assert

that the DTO, as a mandatory injunction, is subject to the “more rigorous standard”

of “necessary to prevent irreparable injury or extreme hardship,” which the order

does not address.

                                         –21–
The temporary injunction order states:

       If Defendants are not enjoined as requested herein,
CROSSMARK’s Confidential Information and Trade Secrets that
CROSSMARK has spent significant time, talent, and effort cultivating,
are threatened, thereby causing irreparable harm to CROSSMARK’s
trade secrets, client relationships, goodwill and good reputation,
because once CROSSMARK trade secrets are improperly used and
disclosed, they are forever lost and such loss is cannot be calculated in
money damages. Further, CROSSMARK’s customer and client
goodwill, which has been developed over many years, will be harmed
and such harm cannot be quantified in money damages.
       The damage that will be caused to CROSSMARK by the Former
Employees’ probable and actual breach of the Confidentiality
Agreements, the Former Employees’ use and disclosure of
CROSSMARK Confidential Information and Trade Secrets, and
Product Connections and Rose’s tortious interference and Product
Connections’ misappropriation and probable disclosure of
CROSSMARK Confidential Information and Trade Secrets, cannot be
adequately compensated by money damages, leaving CROSSMARK
with no adequate legal remedy. In addition, the only way to remedy the
Former Employees’ breaches of their non-compete and non-solicitation
obligations is through this equitable relief. Unless Defendants and all
others through or with whom Defendants are acting are enjoined as
requested herein, CROSSMARK will suffer irreparable injury and
harm for which it lacks an adequate remedy of law.
       The Court further finds that CROSSMARK will suffer imminent
and irreparable harm unless Defendants are immediately restrained and
enjoined as set forth below.
       Consequently, the Court finds that a temporary injunction is
necessary because it appears to the Court that the Former Employees
are presently engaged in, or will engage in, the use and disclosure of
CROSSMARK Confidential Information and Trade Secrets, and
Product Connections are presently engaged in, or will engage in,
tortiously interfering with agreements CROSSMARK has with its
employees and clients and customers and misappropriation of
CROSSMARK’s trade secrets, such that immediate relief is necessary
to protect CROSSMARK’s contractual rights pending a trial on the
merits. Further, the harm is irreparable because of the lack of any
remedy at law to adequately compensate CROSSMARK for the
damage which may be done to CROSSMARK’s trade secrets.
Defendants’ use and disclosure of CROSSMARK’s trade secrets and
                                  –22–
      other confidential information, and/or probable misappropriation of
      CROSSMARK’s trade secrets will also irreparably harm
      CROSSMARK.

      Though much of this provision is conclusory, two portions address “reasons

why” Crossmark will suffer irreparable injury: “because once CROSSMARK trade

secrets are improperly used and disclosed, they are forever lost and such loss is

cannot be calculated in money damages” and “CROSSMARK’s customer and client

goodwill, which has been developed over many years, will be harmed and such harm

cannot be quantified in money damages.” These portions specifically pertain to the

use and disclosure of Crossmark’s trade secrets, which are the focus of the temporary

injunction’s twelve prohibitive provisions. Thus, we conclude the temporary

injunction adequately explains the reasons why irreparable injury will result absent

the relief in those twelve provisions.

      As to the additional injunctive relief in the DTO—the turnover of appellants’

digital storage devices for examination—the temporary injunction order does not

address or explain why this mandatory relief is “necessary” to prevent irreparable

injury or extreme hardship, or why legal remedies regarding discovery of electronic

storage devices are inadequate. See Health Care Servs., 495 S.W.3d at 238; see also

In re Weekley Homes, L.P., 295 S.W.3d 309, 320–22 (Tex. 2009) (orig. proceeding)

(explaining discovery rules’ procedures and requirements for examining opponent’s

electronic storage devices). Thus, the mandatory injunction portion of the temporary

injunction order is improper. See Health Care Servs., 495 S.W.3d at 238; see also El

                                         –23–
Tacaso, 356 S.W.3d at 747 (concluding temporary injunction order’s “conclusory

statement” that applicant “has shown that it will suffer an irreparable injury for

which it has no other adequate legal remedy” did not satisfy rule 683’s requirement

to “specify the reasons why the applicant will suffer irreparable harm for which there

is no adequate remedy at law”).

      Specific and definite terms

      Additionally, appellants complain rule 683’s requirements are not met because

the temporary injunction’s “undefined, vague, and inconsistent terms” force

appellants “to speculate regarding whether their lawful conduct might violate the

Injunction.” According to appellants, the temporary injunction (1) “does not define

Crossmark’s trade secrets, confidential information, and proprietary information in

any meaningful way, and instead inconsistently uses those terms to improperly

enjoin lawful conduct that has no connection to this dispute,” and (2) “prohibits

conduct with respect to wide swath of unidentified current, former, even potential

‘customers and clients’ of Crossmark—regardless of whether Appellants secured

that relationship independent of or after any connection to Crossmark.”

      The temporary injunction order states:

             The Court finds CROSSMARK possesses trade secrets,
      confidential information, and other proprietary information relating to
      its “playbook,” digital transformation strategy, including its “Digital
      Demo Product” (collectively the “Digital Transformation Strategies”),
      its analytics and insight tools (the “Analytics Tools”), its customer and
      client contact lists (the “Contact Lists”), confidential pricing and
      costing strategy and analysis pertaining to its customers and clients (the
      “Customer Financial Strategy”), which were created through its
                                         –24–
       substantial expenditure of labor, skill and money. The “playbook”
       referenced above includes confidential information such as best
       practices, protocols, operating procedures, manuals, training guides,
       and other documents that enable CROSSMARK to adequately run its
       programs, including events, samplings, retail, alcohol beverage (“AB”),
       and juicing programs (collectively, the “Playbook”). Collectively for
       purposes of this Temporary Injunction, the Digital Transformation
       Strategies, the Analytics Tools, Contact Lists, Customer Financial
       Strategy and Playbook are referred to herein as the “CROSSMARK
       Confidential Information and Trade Secrets.”

       According to appellants, (1) “none of the subcategories used to define

[CROSSMARK Confidential Information and Trade Secrets] are described with

sufficient particularity” and (2) the order’s definitions regarding those subcategories

“are too vague to instruct Appellants regarding what they are required to do.” We are

not persuaded by appellants’ argument that the order’s use of “generic words” to

define key terms precludes understanding—particularly when the individual

appellants are all former Crossmark employees. The order specifically describes

each component of Crossmark’s “Confidential Information and Trade Secrets” and

clearly defines that term. To the extent the order uses that term, there is no lack of

specificity.

       But the order also states, “The Court further finds that the CROSSMARK

Confidential Information and Trade Secrets and other confidential and proprietary

business       information   of   CROSSMARK       and    business   relationships   of

CROSSMARK are assets belonging solely to CROSSMARK.” The terms

“confidential,” “proprietary,” and “business information” are not defined or

explained anywhere in the order, nor does the order’s context clarify them in any
                                         –25–
discernable way. These undefined terms are used in provisions (b), (d)(ii), (i), (j) and

(k).4 These terms are vague and fail to provide adequate notice to appellants of the

acts they are restrained from doing in terms not subject to reasonable disagreement.

See Ramirez v. Ignite Holdings, Ltd., No. 05-12-01024-CV, 2013 WL 4568365, at *4

(Tex. App.—Dallas Aug. 26, 2013, no pet.) (mem. op.) (concluding temporary

injunction violated rule 683 because it failed to define “Proprietary

Information/Trade Secrets” with “enough specificity to give appellants notice of the

acts they are restrained from doing”); see also Cooper Valves, LLC v.

ValvTechnologies, Inc., 531 S.W.3d 254, 266 (Tex. App.—Houston [14th Dist.]

2017, no pet.). Thus, provisions (b), (d)(ii), (i), (j), and (k) violate rule 683’s

specificity requirement.5 See Ramirez, 2013 WL 4568365, at *4.

        Additionally, the temporary injunction order states:

        For purposes of this Temporary Injunction, “Covered Clients and
        Customers” means those persons or entities that CROSSMARK
        provided services to and that the Former Employees either had contact
        with, supervised employees who had contact with, or received
        proprietary information about within the last twenty-four (24) months
        period that they were employed by CROSSMARK.




    4
     We note that the language of provisions (i) and (j) inexplicably enjoins “prohibiting” and “restraining”
appellants from certain acts. We address those provisions here to the extent the trial court’s intent was to
enjoin the acts themselves.
    5
     Appellants assert that because provision (a) uses the term “confidential,” that provision also lacks the
required specificity. We disagree. That provision’s language indicates the term “confidential” was meant to
be used in the context of the properly defined term “Crossmark Confidential Information and Trade
Secrets.” See HMS Holdings Corp. v. Public Consulting Grp., No. 05-15-00925-CV, 2016 WL 1179436, at
*4 (Tex. App.—Dallas Mar. 28, 2016, no pet.) (mem. op.) (“The terms and paragraphs being
challenged . . . must be read in the context of the injunction order as a whole.”).
                                                   –26–
        Appellants contend this “broad and nebulous definition” does not satisfy rule

683 because “[i]t is impossible for Appellants to know with certainty all of the

‘Covered Clients and Customers’ that they or someone they supervised may have

serviced or for which they may have once received a spreadsheet containing

information about.” We agree with appellants that this definition does not meet rule

683’s specificity requirement. The meaning of “had contact with” is not clear, nor

does the definition address how appellants would know whom their supervised

employees “had contact with.” See Computek Comput. & Office Supplies, Inc. v.

Walton, 156 S.W.3d 217, 220–21 (Tex. App.—Dallas 2005, no pet.) (“An injunction

must be as definite, clear, and precise as possible and when practicable it should

inform the defendant of the acts he is restrained from doing, without calling on him

for inferences or conclusions about which persons might well differ and without

leaving anything for further hearing.”). The term “Covered Clients and Customers”

is used in provisions (e), (g), and (l)(iv). Thus, those provisions lack rule 683’s

required specificity.6

        Appellants also complain provisions (c), (d)(i), (f), (h), and (l)(i) are invalid

due to other non-specific terms. According to appellants, provision (c) is “overly

broad” and “facially impermissible” because its language would prohibit interfering



    6
      Provision (e) is limited to “a period of (6) months.” Thus, any complaint regarding that provision
became moot on April 21, 2021. Because appellate courts are prohibited from deciding moot controversies,
see Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999), our conclusions herein pertain
only to the temporary injunction’s non-moot portions.

                                                  –27–
with an “at-will employment relationship.” We disagree that the term “contracts and

agreements” in provision (c) is overly broad or encompasses every type of

relationship. Rather, provision (c) adequately specifies and reasonably details the

conduct prohibited. See TEX. R. CIV. P. 683.

      As to provision (d)(i), appellants complain of the language enjoining the

former-employee appellants from recruiting “any persons formerly or currently

employed by or associated with Crossmark.” Appellants contend this provision is

“so facially broad” that it “impermissibly enjoin[s] lawful conduct,” as “there is no

legal basis to enjoin Appellants from recruiting individuals who have left

Crosmmark’s employment or who are not employed but merely ‘affiliated’ with

Crossmark.” We agree. The term “associated with” is undefined and lacks

specificity. Further, “[w]here . . . some acts are permissible and some are not, an

injunction should not issue to restrain actions that are legal or about which there is

no asserted complaint.” Webb v. Glenbrook Owners Ass’n, Inc., 298 S.W.3d 374, 384

(Tex. App.—Dallas 2009, no pet.). We conclude provision (d)(i) is invalid.

      Regarding provision (f), appellants complain of the language enjoining them

from “directly or indirectly . . . taking any steps to cause any current client or

customer of CROSSMARK, including [Client X and Client Y], to divert, withdraw,

curtail or cancel any of their business with CROSSMARK.” We agree with

appellants that this provision lacks specificity not only as to the undefined term

“current client or customer,” but also as to “indirectly . . . taking any steps” to cause

                                          –28–
diversion of business from Crossmark. See Computek, 156 S.W.3d at 220–21. Thus,

provision (f) does not meet rule 683’s specificity requirement.

      Appellants contend that though provision (h) “may seem more tailored”

because it prohibits them from soliciting only two specific clients, this provision is

actually “incredibly broad” because it “prohibit[s] Appellants from reaching out not

only to retailers where Crossmark’s product demonstrations occur . . . but to the

companies who make the products being displayed or demonstrated.” But

appellants’ argument in support of that position addresses provisions (g) and (h)

together and focuses on the term “Crossmark covered Customers and Clients” in

provision (g), which we rejected above as lacking specificity. Appellants do not

explain, and the record does not show, how provision (h) itself extends beyond Client

X and Client Y. We cannot agree with appellants that provision (h) lacks specificity

or is overbroad. See TEX. R. CIV. P. 683; see also HMS Holdings Corp. v. Public

Consulting Grp., No. 05-15-00925-CV, 2016 WL 1179436, at *3 (Tex. App.—Dallas

Mar. 28, 2016, no pet.) (mem. op.) (“So long as the injunction is narrowly tailored,

the fact that it may have the effect of restraining some competition does not render

it an abuse of discretion.”).

      As to provision (l)(i), appellants complain that the scope of its restriction

pertaining to “existing or prospective customers or clients of CROSSMARK” is

“undefined and overbroad” because “it would prohibit Appellants from deleting

anything ‘relating in any way’ to potential customers of Crossmark.” They argue

                                         –29–
provision (l)(i) impermissibly enjoins them from “deleting data that is wholly

unrelated to the subject matter of the lawsuit.” We agree that the term “existing or

prospective customers or clients of CROSSMARK” lacks the specificity rule 683

requires.7 See TEX. R. CIV. P. 683.

        Finally, appellants contend the DTO lacks the specificity rule 683 requires

because it contains similarly deficient undefined terms, including “CROSSMARK

information” and “other digital storage devices.” We agree with appellants that those

terms are too vague to inform them what is required of them without calling for

inferences or conclusions about which persons might well differ. See Computek, 156

S.W.3d at 220–21. Thus, in addition to its irreparable-injury deficiency already

described above, the DTO is improper due to lack of specificity of those terms.

Propriety of mandatory injunctive relief regarding electronic devices

        In their third issue, appellants assert this Court should vacate the DTO “for

the additional reason that a trial court cannot circumvent Texas rules and procedures

governing the permissible scope and proper conduct of electronic discovery by

compelling pretrial electronic discovery under the guise of a mandatory injunction.”

Appellants cite the Texas Rules of Civil Procedure governing discovery, which,

among other things, specifically address “electronic or magnetic data” and establish

a procedure for seeking the court’s protection from improper requests. See TEX. R.



    7
     Appellants’ rule 683 complaints on appeal do not specifically address provisions (l)(ii) or (l)(iii), nor
do those provisions contain any of the deficient terms described above.
                                                    –30–
CIV. P. 192–96. Appellants argue there is no “other statutory mechanism for pursuing

pretrial electronic discovery by mandatory injunction” and “the trial court abused its

discretion by compelling pretrial ‘production’ and ‘inspection’ of Appellants’

computers and other devices through the Device Turnover Order instead of the rules

governing and limiting the scope of that discovery.”

      Appellants also contend the DTO “grants Crossmark’s attorneys direct,

immediate, and unfettered access to Appellants’ devices without the procedural

protections required by the Texas Supreme Court in In re Weekley Homes.” See

Weekley, 295 S.W.3d at 311, 322 (summarizing “proper procedure” for electronic

discovery under Texas Rule of Civil Procedure 196.4 and concluding trial court

abused its discretion by ordering defendant’s employees to turn over computer hard

drives to plaintiff’s forensic experts for searching where plaintiff failed to

demonstrate “the particular characteristics of the electronic storage devices involved,

the familiarity of its experts with those characteristics, or a reasonable likelihood

that the proposed search methodology would yield the information sought”).

According to appellants, “The fact that the trial court granted this relief under the

guise of a mandatory inunction—with the threat of contempt—does not change the

order’s nature as one compelling pretrial electronic discovery. Thus, In re Weekley

Homes applies.”

      Weekley involved rule 196.4 discovery rather than a temporary injunction and

was not a trade secrets case. Appellants cite no authority mandating Weekley’s

                                         –31–
application here and we have found none. Further, the law governing mandatory

injunctive relief is consistent with Weekley’s requirement that “trial courts should be

mindful of protecting sensitive information and utilize the least intrusive means

necessary to facilitate discovery of electronic information.” Id. at 321. As described

above, rule 683 requires an injunction order to be specific and detailed and to “set

forth the reasons for its issuance.” TEX. R. CIV. P. 683; see El Tacaso, 356 S.W.3d at

747 (temporary injunction order must “specify the reasons why the applicant will

suffer irreparable harm for which there is no adequate remedy at law”). And a

preliminary mandatory injunction is proper only if a mandatory order is “necessary”

to prevent irreparable injury or extreme hardship. See Health Care Servs., 495

S.W.3d at 238. Though the DTO in this case is deficient for the reasons described in

our analysis above, we cannot conclude Texas law entirely precludes mandatory

injunctions requiring production of digital storage devices when the applicable

standards—including rule 683’s specificity and irreparable injury requirements—are

met.

                                      Conclusion

       We reverse the DTO and the temporary injunction order’s provisions (b),

(d)(i), (d)(ii), (e), (f), (g), (i), (j), (k), (l)(i), and (l)(iv) for defects of form. We

otherwise affirm the trial court’s order.

       Additionally, we must determine whether we can reform the trial court’s order

or whether it is necessary to remand for further proceedings. See TEX. R. APP. P.

                                            –32–
43.3(a). Appellants contend the temporary injunction order “is not capable of being

sufficiently reformed” by this Court because it requires substantial modifications

more appropriate for the trial court’s consideration. We agree. Following our

approach in similar cases, we remand this matter to the trial court for further

proceedings consistent with this opinion, including consideration of protections for

Crossmark’s confidential information that comply with rule 683. See Ramirez, 2013

WL 4568365, at *4; Computek, 156 S.W.3d at 224; see also Cooper Valves, 531

S.W.3d at 267.

                                               /Cory L. Carlyle//
      200937f.p05                              CORY L. CARLYLE
                                               JUSTICE




                                        –33–
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                              JUDGMENT

 RETAIL SERVICES WIS CORPORATION                         On Appeal from the 429th Judicial District
 D/B/A PRODUCT CONNECTIONS,                              Court, Collin County, Texas
 NATHAN STOUT, AMANDA VILLA, AND                         Trial Court Cause No. 429-05122-2020.
 KATHERINE PALMER, Appellants                            Opinion delivered by Justice Carlyle. Justices
                                                         Schenck and Reichek participating.
 No. 05-20-00937-CV         V.

 CROSSMARK, INC., Appellee

        In accordance with this Court’s opinion of this date, the trial court’s order is AFFIRMED in part
and REVERSED in part. We REVERSE the “Device Turnover Order” portion of the trial court’s order
and provisions (b), (d)(i), (d)(ii), (e), (f), (g), (i), (j), (k), (l)(i), and (l)(iv). In all other
respects, the trial court's order is AFFIRMED. We REMAND this cause to the trial court for further
proceedings consistent with this opinion.

        It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 4th day of May, 2021.




                                                  –34–